Exhibit 10.4




Caterpillar Inc.
2014 Long-Term Incentive Plan
Performance-Based Restricted Stock Unit Award Notice


March 5, 2018


The Board of Directors of Caterpillar Inc. (the “Company”) has granted you,
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%, %%TOTAL_SHARES_GRANTED%-%
restricted stock units (“RSUs”) on March 5, 2018 (the “Grant Date”) pursuant to,
and subject to the restrictions, terms and conditions set forth in, the
Caterpillar Inc. 2014 Long-Term Incentive Plan (the “Plan”). This Award Notice
and the Plan specify the material terms and provisions applicable to such
restricted stock unit award (the “RSU Award”). Capitalized terms not defined
herein shall have the meanings specified in the Plan.
Vesting
Except to the extent the RSUs are forfeited upon your termination of employment
as provided below, the RSU Award will vest on December 31, 2020 (the “Vesting
Date”) if the Company achieves the performance goal(s) established by the
Committee (the “Performance Goals”) for the period beginning on January 1, 2018
and ending on December 31, 2020 (the “Performance Period”), as set forth in
Appendix A hereto.
As soon as administratively practicable, but not later than two and one-half
months after the Vesting Date, the Company shall issue or deliver to you,
subject to the achievement of the Performance Goals and the other conditions of
this Award Notice, unrestricted shares of Common Stock equal to the number of
RSUs that become vested, rounded up or down to the nearest whole number, less
any shares withheld to satisfy any applicable income and payroll tax withholding
requirements. If you terminate employment prior to the date the RSUs have become
fully vested for any reason other than Long-Service Separation, Disability,
death or in connection with a Change in Control (as described more fully below),
all of the unvested RSUs will be forfeited. Your RSU Award is also subject to
certain additional forfeiture conditions set forth in Sections 5.16 and 5.17 of
the Plan and in the Post-Employment Restrictions section of this Award Notice.
Voting Rights
During the period between the Grant Date and the date the RSUs become vested and
the shares subject to such RSUs are issued or delivered to you (the “Restriction
Period”), you are not entitled to any voting rights with respect to such RSUs.
From and after the date shares are actually issued or delivered, you then will
have full voting rights with respect to those shares.
Dividend Equivalents; Dividends
On each date that a cash dividend is paid to holders of Common Stock, an amount
equal to the cash dividend that is paid on each share of Common Stock,
multiplied by the number of RSUs that remain unvested and outstanding as of the
dividend payment date (the “Dividend Equivalent Amount”) shall be credited for
your benefit. Unless otherwise determined by the Board or Committee in its
discretion, the aggregate Dividend Equivalent Amount, if any, credited to you
shall be converted into an additional number of RSUs determined by dividing the
Dividend Equivalent Amount by the Fair Market Value of a share of Common Stock
on the dividend payment date (the “Dividend Equivalent RSUs”). The Dividend
Equivalent RSUs, if any, will vest on the same Vesting Date corresponding to the
underlying RSUs with respect to which the Dividend Equivalent RSUs were
credited, and will otherwise be subject to the same conditions applicable to the
underlying RSUs, including, without limitation, the provisions governing time
and form of settlement; provided however, that Dividend Equivalent RSUs will not
accrue on Dividend Equivalent RSUs. Unless expressly provided otherwise, as used
elsewhere in this Agreement “RSUs” shall include any Dividend Equivalent RSUs
that have been credited to you. From and after the date shares of Common Stock
are





--------------------------------------------------------------------------------





actually issued or delivered upon settlement of the RSUs, you then will have
dividend rights with respect to those shares.
Termination of Employment
If your employment with the Company terminates prior to the Vesting Date, all
unvested RSUs subject to this RSU Award will lapse and shall be immediately
forfeited, except as follows:


•
Long-Service Separation

If your employment with the Company terminates at least six months after the
Grant Date by reason of Long-Service Separation (as defined below), the RSU
Award will remain outstanding and the RSUs will become vested on a prorated
basis if and to the extent the Performance Goals for the full Performance Period
are achieved, with the prorated number of RSUs that become vested determined by
multiplying the number of earned RSUs by a fraction, the numerator of which is
the number of months of your continuous employment during the Performance Period
and the denominator of which is the total number of months in the Performance
Period. For purposes of this RSU Award, “Long-Service Separation” means
termination of employment for any reason other than for Cause after attainment
of age 55 with 5 or more years of continuous service with the Company, as
determined by the Company in its sole discretion.


•
Disability

If your employment with the Company terminates by reason of Disability, the RSU
Award will remain outstanding and the RSUs will become vested if and to the
extent the Performance Goals are achieved. For purposes of this RSU Award,
“Disability” means, unless otherwise provided for in an employment, change in
control or similar agreement in effect between you and the Company or a
Subsidiary, qualifying for long-term disability benefits under any long-term
disability program sponsored by the Company or a Subsidiary in which you
participate or, if you do not participate in any such program, your inability to
engage in any substantial gainful business activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or which has lasted or can be expected to last for a continuous period of
not less than 12 months, as determined by the Company’s Director of Compensation
+ Benefits, based upon medical evidence.


•
Death

If your employment with the Company terminates by reason of death, your unvested
RSUs will become fully vested and shares of Common Stock, less any shares
withheld to satisfy any applicable income and payroll tax withholding
requirements, will be issued or delivered to your beneficiary or your estate (as
applicable), as soon as administratively practicable, but not later than 2½
months, following the date of your death.


•
Change in Control

In the event of a Change in Control prior to the end of the Restriction Period
pursuant to which your RSU Award is effectively continued, assumed or replaced
by the surviving or acquiring corporation in such Change in Control (with
appropriate adjustments to the number and kind of shares, in each case, that
preserve the material terms and conditions of the outstanding RSU Award as in
effect immediately prior to the Change in Control) and your employment is
terminated either by the Company or its successor without Cause or by you for
Good Reason, as defined in the Plan, within the 24–month period commencing on
the date of the Change in Control, all of the RSUs will immediately become fully
vested and shares of Common Stock, less any shares withheld to satisfy any
applicable income and payroll tax withholding requirements, will be issued or
delivered to you as soon as administratively practicable, but not later than two
and one-half months, after your termination of employment.





--------------------------------------------------------------------------------







For purposes of this RSU Award, references to employment with the Company shall
also mean employment with a Subsidiary. The extent to which you shall be
considered employed during any periods during which you are on a leave of
absence shall be determined in accordance with Company policy.
Transferability of Award
Subject to certain exceptions set forth in the Plan, the RSU Award may not be
assigned, transferred, pledged or hypothecated in any way. The RSU Award is not
subject to execution, attachment or similar process. Any attempt at such,
contrary to the provisions of the Plan, will be null and void and without
effect. Note that once RSUs vest and shares of Common Stock are actually issued
or delivered, you will have the ability to transfer those shares.


Designation of Beneficiary
If you have not done so already, you are encouraged to designate a beneficiary
(or beneficiaries) to whom your vested benefits under the Plan will be paid upon
your death. If you do not designate a beneficiary, vested benefits payable
pursuant to the Plan upon your death will be paid to your estate.
Administration of the Plan
The RSU Award shall at all times be subject to the terms and provisions of the
Plan and the Plan shall be administered in accordance with the terms of, and as
provided in, the Plan. In the event of conflict between the terms and provisions
of this Award Notice and the terms and provisions of the Plan, the provisions of
the Plan shall control.
Code Section 409A
It is intended that this Award Notice and the administration of the RSU Award
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations promulgated and other official guidance issued
thereunder (“Code Section 409A”), to the extent applicable. The Plan and this
Award Notice shall be interpreted and construed on a basis consistent with such
intent. Notwithstanding anything contained herein to the contrary, no shares may
be issued or delivered unless in compliance with Code Section 409A to the extent
that Code Section 409A applies. To the extent this Award Notice provides for the
RSU Award to be settled by reference to your termination of employment, your
employment shall be deemed to have terminated upon your “separation from
service,” within the meaning of Code Section 409A. The Committee reserves the
right (including the right to delegate such right) to unilaterally amend this
Award Notice (and thus the terms of the RSU Award) without your consent solely
in order to maintain an exclusion from the application of, or to maintain
compliance with, Code Section 409A. Your acceptance of this RSU Award
constitutes acknowledgement and consent to such rights of the Committee.
Tax Impact
Please refer to the Plan prospectus and support materials for a general
description of the tax consequences of an RSU Award. You may also wish to
consult with your personal tax advisor regarding how the RSU Award impacts your
individual tax situation. Nothing contained in this Award Notice or in the Plan
prospectus shall be construed as a guarantee of any particular tax effect for
any benefits or amounts deferred or paid pursuant to this Award Notice.
Withholding
The distribution of shares of Common Stock following the vesting of the RSU
Award is a taxable event in many taxing jurisdictions. In some countries,
including the United States, the Company is required to withhold taxes upon the
taxable event. To satisfy this withholding obligation, the Company will withhold
that number of shares that would satisfy the withholding obligation from the
shares otherwise to be issued





--------------------------------------------------------------------------------





or delivered to you, unless otherwise approved by the Committee. The following
conditions apply to such withholding: (a) the value of the shares of Common
Stock withheld must equal the minimum withholding obligation; and (b) the value
of the shares of Common Stock withheld shall be the Fair Market Value determined
as of the date the RSUs become vested. For this purpose and for all purposes of
this RSU Award, Fair Market Value shall mean the mean between the high and low
prices at which a share of Common Stock of the Company is traded on the New York
Stock Exchange.
Compliance with Securities Laws
The RSU Award is subject to the condition that if the listing, registration or
qualification of the shares of Common Stock subject to the RSU Award upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the issuance or delivery of shares
hereunder, the shares of Common Stock subject to the RSU Award shall not be
issued or delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.
Adjustment of Shares
Provisions are made within the Plan covering the effect of stock dividends,
stock splits, changes in par value, changes in kind of stock, sale, merger,
recapitalization, reorganization, etc.
Awards Subject to Forfeiture, Clawback and Setoff
The RSU Award is subject to certain forfeiture conditions set forth in the Plan,
which in the event such conditions are determined to have occurred, may result
in immediate forfeiture and cancellation of your outstanding RSU Award or an
obligation to repay the Company the total amount of award gain realized upon
settlement of your RSU Award. Also, the Company generally may deduct from and
set off against any amounts the Company owes to you, including amounts payable
in connection with this RSU Award, such amounts you may owe to the Company.
Effect on Other Benefits
The RSU Award is not intended to and shall not impact the coverage of or the
amount of any other employee benefit plans in which you participate that are
sponsored by the Company or any of its Subsidiaries or affiliates.
Award Confers No Rights to Continued Employment
In no event shall the granting of the RSU Award or its acceptance by you, or any
provision of the Award Notice or the Plan, give or be deemed to give you any
right to continued employment by the Company, any Subsidiary or any affiliate of
the Company or affect in any manner the right of the Company, any Subsidiary or
any affiliate of the Company to terminate your employment at any time.
Decisions of Board or Committee
The Board or the Committee shall have the right to resolve all questions which
may arise in connection with the RSU Award. Any interpretation, determination or
other action made or taken by the Board or the Committee regarding the Plan or
this RSU Award shall be final, binding and conclusive.
Successors
This Award Notice shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall
acquire any rights hereunder in accordance with this Award Notice or the Plan.
Severability





--------------------------------------------------------------------------------





The invalidity or unenforceability of any particular provision of this Award
Notice shall not affect the other provisions hereof and this Award Notice shall
be construed in all respects as if such invalid or unenforceable provision was
omitted.


Governing Law
This Award Notice, the RSU Award and all determinations made and actions taken
pursuant hereto and thereto, to the extent not governed by the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.
Entire Agreement
This Award Notice and the Plan constitute the entire agreement between you and
the Company with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements between you and the Company with
respect to the subject matter hereof, and except as provided herein, may not be
modified adversely to your interest except by means of a writing signed by you
and the Company.
Acceptance of Award
You are required to electronically accept this Award Notice within your stock
plan account with the Company’s stock plan administrator according to the
procedures then in effect. Your acceptance of this Award Notice constitutes
acknowledgement of receipt of the Plan and this RSU Award and consent to the
terms of the Plan and this Award Notice as described in the Plan and this Award
Notice.
Notices
All notices, requests or other communications provided for in this Award Notice
shall be made, if to the Company, to Caterpillar Inc., Equity Compensation
Administration, 100 N.E. Adams Street, Peoria, IL 61629-4440 (or, if applicable,
to any updated address provided by the Company for such purposes), and if to
you, to your last known mailing address on file with the Company’s stock plan
administrator. All notices, requests or other communications provided for in
this Award Notice shall be made in writing either (a) by personal delivery, (b)
by facsimile or electronic mail with confirmation of receipt, (c) by mailing in
the United States mail or (d) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.
Post-Employment Restrictions
Until 12 months following your termination of employment, you will not directly
or indirectly, without the prior written consent of Caterpillar Inc., do any of
the following:


i.
solicit any business competitive with any Company business from any person or
entity who: (a) was a provider or customer to the Company within the 18 months
before your termination of employment date and (b) with whom you had contact to
further the Company’s business or for whom you performed services, or supervised
the provision of services for, during your employment;

ii.
hire, employ, recruit or solicit any employee of or consultant to the Company
who possesses confidential information of the Company;






--------------------------------------------------------------------------------





iii.
induce or influence any employee, consultant, customer or provider to the
Company to terminate his, her or its employment or other relationship with the
Company;

iv.
engage or participate in, or in any way render services or assistance to, any
business that competes, directly or indirectly, with any Company product or
service that you participated in, engaged in, or had confidential information
regarding, in any geographic territory over which you had responsibilities,
during the 18 months before your termination of employment date; or

v.
assist anyone in any of the activities listed above.



For purposes of the preceding, “Company” also includes each and all of the
Company’s parents, subsidiaries, and affiliates. If you reside or work in the
State of California, only subsection (ii) above is applicable to you.


If you engage in any of the activities listed above without the prior written
consent of Caterpillar Inc. within the first 12 months following your
termination of employment, all unvested RSUs subject to this RSU Award will
lapse and shall be immediately forfeited. For avoidance of doubt, any RSUs that
would have otherwise vested upon achievement of the Performance Goals following
your termination of employment due to Long Service Separation shall be
forfeited.


Further Information
For more detailed information about the Plan, please refer to the Plan
prospectus or the Plan itself. Copies of the prospectus and the Plan can be
obtained from the Executive Compensation intranet website at Cat @work under the
Compensation + Benefits tab. If you have any questions regarding your equity
compensation under the Plan, please contact executivecompensation@cat.com.





--------------------------------------------------------------------------------







Appendix A
Performance-Based Restricted Stock Unit Award
2018-2020 Performance Period


March 5, 2018




The Performance Goal shall be the achievement by the Company of average return
on equity (“ROE”) of eighteen percent (18%) or greater for the Performance
Period.


ROE shall be determined by the Company and shall be equal to the Company’s
consolidated profit after tax, excluding the following, divided by average
equity:


•
Restructuring costs;

•
Actuarial gains and losses on pension and post-retirement benefits;

•
Impact from acquisitions and divestitures;

•
Asset impairments;

•
Disposal of assets;

•
Unusual material tax items;

•
Changes in accounting principles and/or adoption of new accounting guidance; and

•
Any other unusual or non-recurring charge as reflected in the Company’s
financial statements.



For this purpose, “average equity” is the sum of the stockholders’ equity of the
Company as of January 1st of the applicable fiscal year and the stockholders’
equity of the Company as of December 31st of the applicable fiscal year, divided
by two, excluding the negative impact of foreign currency translation on the
accumulated other comprehensive income (loss) component of stockholders’ equity.
Average ROE for the Performance Period is the sum of the ROE percentages for
each year during the Performance Period as calculated in accordance with the
preceding, divided by three.


Notwithstanding the foregoing, or anything contained in this Appendix A to the
contrary, the Committee may exercise discretion in regard to the calculation of
average ROE. By way of example but not limitation, the Committee may choose not
to exclude the one or more of the items specified above.


Capitalized terms not defined in this Appendix A shall have the meanings
specified in the Plan and in the Award Notice.





